Name: 87/9/EEC: Commission Decision of 10 December 1986 approving an addendum to the programme relating to the cereals sector in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe
 Date Published: 1987-01-08

 Avis juridique important|31987D000987/9/EEC: Commission Decision of 10 December 1986 approving an addendum to the programme relating to the cereals sector in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 006 , 08/01/1987 P. 0034 - 0034*****COMMISSION DECISION of 10 December 1986 approving an addendum to the programme relating to the cereals sector in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) (87/9/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 5 thereof, Whereas on 19 August 1986 the Irish Government forwarded an addendum to the programme approved by Commission Decision 80/655/EEC (3) relating to the cereals sector in Ireland; Whereas the addendum to the programme relates to the modernization and expansion of capacity for the treatment and conditioning of cereal seed, the modernization and expansion of capacity for the storage and treatment of compound feedingstuffs, in order to improve the competitive position of the sector and enhance the value of its products; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas approval of the programme cannot extend to any expansion of production capacity for feedingstuffs; Whereas the addendum contains sufficient information, as required in Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in respect of the cereals sector in Ireland; whereas the estimated time required for execution of the addendum does not exceed the limits laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme relating to the cereals sector in Ireland, forwarded by the Irish Government on 19 August 1986 pursuant to Regulation (EEC) No 355/77, is hereby approved, with the exception of any increase in capacity in the feedingstuffs sector. Article 2 This Decision is addressed to Ireland. Done at Brussels, 10 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4. (3) OJ No L 177, 11. 7. 1980, p. 58.